            Case 5:20-cv-01981-JMY Document 3 Filed 05/05/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LARRY PAUL ARNDT, JR.,                        :
    Plaintiff,                                :
                                              :       CIVIL ACTION
       v.                                     :
                                              :       NO. 20-1981
KYLE RUSELL, et al.                           :
     Defendants.                              :

                                        MEMORANDUM

YOUNGE, J.                                                                       MAY 5th , 2020

       Larry Paul Arndt, Jr., a prisoner in custody at Lehigh County Prison (“LCP”) due to a

parole violation has filed a civil rights Complaint on April 21, 2020 pursuant to 42 U.S.C. § 1983

using a preprinted form. He has also filed a Motion to Proceed In Forma Pauperis but has failed

to submit a certified copy of his institutional account statement. Because it appears that Arndt

seeks relief under § 1983 that is not plausible, the Motion to Proceed In Forma Pauperis will be

denied and the Complaint will be dismissed with prejudice pursuant to 28 U.S.C. § 1915A.

I.     FACTUAL ALLEGATIONS

       Arndt has named as Defendants LCP, the Warden of LCP, the head of records at LCP,

the Lehigh County trial judge that presided over his criminal proceedings, the Lehigh County

Courthouse, several Lehigh County court employees, the Lehigh County Probation and Parole

Department, and several Lehigh County probation and parole officers. (ECF No. 2 at 1-2.)1

Briefly stated, he asserts that the judge made erroneous legal rulings in his case regarding his

sentence and his “min date” and “max date,” he was sentenced for charges that were never

brought against him, his parole was revoked for acts he did not commit, he was revoked by an




       1
           The Court adopts the pagination supplied by the CM/ECF docketing system.
          Case 5:20-cv-01981-JMY Document 3 Filed 05/05/20 Page 2 of 4




agent he never met, cases and charges were combined in violation of his rights, his parole time

was incorrectly computed, his time on parole was credited against his sentence, he was not

notified of any parole violations, his violation hearing was incorrectly turned into a sentencing

hearing, and he was resentenced after he had served his sentence. (Id. at 5-6, 11-12.) The sole

relief Arndt seeks is a release from custody. (Id. at 5, 13.)

       A review of public records indicates that an arrest warrant for Arndt was issued on

February 6, 2020 for a parole violation. See Commonwealth v. Arndt, CP-39-CR-3938-2018

(C.C.P. Lehigh). Arndt was originally sentenced to a term of twenty-three months of

incarceration stemming from a guilty plea on October 18, 2018 to charges of resisting arrest and

granted immediate parole. (Id.) He was taken into custody on the parole violation charge on

February 10, 2020 and waived a preliminary hearing on the violation that same day. (Id.) He

received a final hearing on the violation on March 18, 2020. (Id.) Arndt filed a motion for

parole on April 7, 2020 and a petition under the Pennsylvania Post-Conviction Relief Act on

April 21, 2020. Those proceedings remain pending.

II.    STANDARD OF REVIEW

       Until recently, this Court would have been precluded from addressing a plaintiff’s

pleadings unless and until he either paid the fees or was granted leave to proceed in forma

pauperis. See, e.g., Francis v. State of N.J. Office of Law Guardian, 289 F. App’x 472, 474 (3d

Cir. 2008) (per curiam) (explaining that district court erred in addressing complaint before IFP

was granted, because the “complaint was not yet subject to dismissal”); Urrutia v. Harrisburg

Cty. Police Dep’t, 91 F.3d 451, 458 & n.13 (3d Cir. 1996) (explaining that an action commences

when a plaintiff pays the fees or following a determination that the litigant is entitled to in forma

pauperis). However, in Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (en banc), the United



                                                  2
           Case 5:20-cv-01981-JMY Document 3 Filed 05/05/20 Page 3 of 4




States Court of Appeals for the Third Circuit recently announced a “flexible approach” that

permits the screening of complaints filed by prisoners pursuant 28 U.S.C. § 1915A even if the

prisoner has neither paid the fees nor been granted in forma pauperis status.

       Section 1915A requires that the Court “review, before docketing, if feasible or, in any

event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.” 28

U.S.C. § 1915A(a). In doing so, the Court must dismiss a complaint or any portion thereof that

“is frivolous, malicious, or fails to state a claim upon which relief may be granted.” Id. §

1915A(b)(1). A complaint is frivolous if it “lacks an arguable basis either in law or in fact,”

Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an

indisputably meritless legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995). Whether a complaint fails to state a claim is governed by the same standard applicable to

motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). As

Arndt is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655

F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Arndt has used the preprinted form complaint that one may use to bring a civil rights

claim under § 1983. That section provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities

                                                   3
            Case 5:20-cv-01981-JMY Document 3 Filed 05/05/20 Page 4 of 4




           secured by the Constitution and laws, shall be liable to the party injured in an
           action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       However, “when a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”

See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Accordingly, because Arndt cannot seek his

release from custody under § 1983, his Complaint is dismissed with prejudice pursuant to §

1915A. No leave to file an amended complaint will be granted since any attempt at amendment

would be futile.2 An appropriate Order follows.



                                               BY THE COURT:



                                                /s/ John Milton Younge
                                               JUDGE JOHN MILTON YOUNGE




       2
          It appears from the state court docket that Arndt has not yet exhausted available state
remedies to challenge the fact or duration of his confinement. While he must ordinary do so
prior to filing a petition for a writ of habeas corpus in federal court pursuant to 28 U.S.C. § 2254,
the accompanying Order provides that the dismissal of Arndt’s § 1983 claims is without
prejudice to him filing a writ of habeas corpus when he satisfies the exhaustion requirement.
                                                  4
